Citation Nr: 1511001	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  04-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant served with the Army Reserve, which included a period of active duty for training (ACDUTRA) from February 16, 1973 to August 12, 1973 and inactive duty training (INACDUTRA) on November 5, 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied the appellant's petition to reopen a claim of service connection for a back disability as new and material evidence had not been submitted.  The RO in San Diego, California currently has jurisdiction over the appellant's claim.

In an April 2004 statement (VA Form 21-4138) the appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in June 2004 in lieu of a formal hearing and a report of that conference has been associated with the file.

The appellant testified before the undersigned at a February 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In May 2008, the Board granted the appellant's petition to reopen the claim of service connection for a back disability and denied the underlying service connection claim.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2009, the Court set aside the Board's May 2008 decision, in part, and remanded the case for readjudication in compliance with directives specified in a July 2009 Joint Motion filed by counsel for the appellant and VA.

In January 2011, the Board remanded this matter for further development in compliance with the Joint Motion.  

The Board again denied the claim of service connection for a back disability by way of a December 2012 decision.  The appellant again appealed the Board's denial to the Court.  

In April 2013, the Court set aside the Board's December 2012 decision and remanded the case for readjudication in compliance with directives specified in a March 2013 Joint Motion filed by counsel for the appellant and VA.

In December 2013, the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this, case, the appellant claims that she has a current back disability that is the result of an injury incurred during INACDUTRA with the Army Reserve on November 5, 1978.  Service records confirm that on that date a dental sink fell on her upper back and shoulder area and that she sustained contusions to those areas. The appellant has also claimed that the sink struck her lower back as it slid down her back towards the floor.  A "Statement of Medical Examination and Duty Status Form" (DA Form 2173) confirms that the dental sink fell on her shoulder and "rolled down her back" and that this injury was incurred in line of duty.  Also, a service treatment record dated on November 5, 1978 indicates that the injury resulted in "thoraco-lumbar" pain and that the appellant reported "pain throughout her back."  She received contusions to her shoulder and upper back.  She has reportedly experienced a continuity of back symptomatology (i.e., both upper and lower back pain) ever since the in-service injury.

In its December 2013 remand, the Board instructed the AOJ to afford the appellant a VA examination to obtain an opinion as to the etiology of her claimed back disability.  The examiner was instructed to opine as to the etiology of any upper and lower back disability diagnosed since November 2002 (including, but not limited to, thoracic hemangiomas, hyperlordosis, facet joint arthritis, and mild degenerative disc disease of the lumbar spine, and any arthritis of the thoracic spine) and to specifically acknowledge and comment on the appellant's reports of a continuity of upper and lower back symptomatology in the years since the November 1978 injury.

The appellant was afforded a VA examination in May 2014 and she was diagnosed as having disc protrusion L5-S1.  The nurse practitioner who conducted the examination opined that the appellant's current back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that an MRI conducted in 2013 revealed a hemangioma and that spinal hemangiomas are the most common benign spinal neoplasms, that they are often located in the thoracic and lumbar spine, and that they have a peak incidence of occurrence in the fourth to sixth decades.  They are relatively common and found in 11 percent of autopsy series.  The 2013 MRI also revealed a 2 millimeter disc protrusion at L5-S1.  

Furthermore, as a disc degenerates and breaks down, the inner core can leak out through the outer portion of the disc and this condition is known as a disc herniation or a herniated disc.  The weak spot in the outer core of the intervertebral disc is directly under the spinal nerve root, so a herniation in this area puts direct pressure on the nerve.  The nerve runs through the leg and any type of pinched nerve in the lower spine can cause pain to radiate along the path of the nerve through the buttock and down the leg.  This type of pain is also called sciatica or a radiculopathy.  Based upon these findings, the appellant's back disability was not likely ("less likely than not") incurred in or caused by the in-service injury in 1978.

As discussed by the appellant's representative in statements dated in July 2014 and March 2015, the May 2014 opinion is insufficient because the examiner did not acknowledge or discuss the appellant's reports of a continuity of back symptomatology in the years since her November 1978 back injury.  In this regard, a medical opinion is inadequate if it does not take into account the appellant's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007).  Moreover, the opinion only addressed the diagnosed disc protrusion L5-S1 and thoracic hemangiomas and no opinions were provided with respect to the other back disabilities diagnosed during the claim period (including hyperlordosis, facet joint arthritis, and mild degenerative disc disease of the lumbar spine.)

Thus, a remand is necessary to obtain a new opinion as to the etiology of the appellant's current back disability.

Accordingly, the case is REMANDED for the following action:

1.  All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand, shall be referred to a VA physician with appropriate expertise (e.g., an orthopedic spinal surgeon) to review and provide an opinion as to the etiology of the appellant's current back disability.

For each current upper and lower back disability identified (i.e., any upper and lower back disability diagnosed since November 2002 including, but not limited to, thoracic hemangiomas, disc protrusion L5-S1, hyperlordosis, facet joint arthritis, and mild degenerative disc disease of the lumbar spine, and any arthritis of the thoracic spine), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset during the appellant's period of ACDUTRA from February 16, 1973 to August 12, 1973 or INACDUTRA on November 5, 1978, is related to her back injury on November 5, 1978, or is otherwise the result of a disease or injury incurred during a period of ACDUTRA or an injury incurred during a period of INACDUTRA.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on all upper and lower back disabilities diagnosed since November 2002 (including, but not limited to, thoracic hemangiomas, disc protrusion L5-S1, hyperlordosis, facet joint arthritis, and mild degenerative disc disease of the lumbar spine, and any arthritis of the thoracic spine), the appellant's back injury on November 5, 1978 which reportedly involved both her upper and lower back, her reports of continuing upper and lower back symptoms in the years since the November 1978 injury, the August 1979 examination report from R. Dignam, M.D. which reveals that X-rays indicated narrowing L-5 space, and the appellant's reports that she did not receive continuous back treatment following the November 1978 injury due to a lack of health insurance and an inability to afford such insurance.  (The absence of evidence of treatment for back problems for periods of time in the years following service cannot, standing alone, serve as the basis for a negative opinion).

The examiner must provide reasons for each opinion given.
2.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




